Case 21-11750-mdc         Doc 147     Filed 08/26/21 Entered 08/26/21 14:53:42             Desc Main
                                     Document      Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                               CHAPTER 11

 MIDNIGHT MADNESS DISTILLING LLC,                     CASE NO. 21-11750 (MDC)

                        Debtor.


 APPLICATION OF DEBTOR TO EMPLOY WHISMAN GIORDANO & ASSOCIATES,
       LLC AS ACCOUNTANT PURSUANT TO 11 U.S.C. §§ 327(c) AND 328
                     AND FED. R. BANKR. P. 2014

          Midnight Madness Distilling, LLC (the “Debtor”, by and through its undersigned

 counsel, hereby files this Application (the “Application”) for entry of an Order, pursuant to 11

 U.S.C. Sections 327 and 328 and Fed. R. Bankr. P. 2014, authorizing the employment of

 Whisman Giordano & Associates, LLC (“Whisman Giordano”) as accountant, effective as of the

 date of this application, and respectfully represents as follows:

                                         JURISDICTION

          1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (F) and (O).


          2.     Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408

 and 1409.


          3.     The statutory predicate for the relief sought herein is 11 U.S.C. §327.


                                          BACKGROUND

          4.     On June 21, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code (the “Chapter 7 Case”).



 8438846 v1
Case 21-11750-mdc        Doc 147     Filed 08/26/21 Entered 08/26/21 14:53:42              Desc Main
                                    Document      Page 2 of 4



          5.    By this Application, the Debtor seeks to employ Whisman Giordano as

 accountant to assist the Debtor with non-bankruptcy accounting work.

          6.    Whisman Giordano has considerable experience in providing these services, and

 the Debtor believes that it is well qualified to perform the necessary services.

                                COMPENSATION STRUCTURE

          7.    Subject to the approval of this Court, Whisman Giordano will charge the Debtor

 for its services on an hourly basis in accordance with its ordinary and customary rates, which are

 in effect on the date the services are rendered, subject to periodic adjustment. Whisman

 Giordano’s compensation will be subject to further application and approval by the Court.

                                          LEGAL AUTHORITY

          8.    Based upon the Debtor’s view and the structure of this transaction, the Debtor

 submits that the proposed employment as special counsel compensation to Whisman Giordano is

 reasonable and appropriate.

          9.    Section 327(a) of the Bankruptcy Code provides, in relevant part, as follows:

                Except as otherwise provided in this section, the trustee, with the court's
                approval, may employ one or more attorneys, accountants, appraisers,
                auctioneers, or other professional persons, that do not hold or represent an
                interest adverse to the estate, and that are disinterested persons, to
                represent or assist the trustee in carrying out the trustee’s duties under this
                title.

 11 U.S.C. § 327(a).

          10.   Section 328(a) of the Bankruptcy Code provides, in relevant part, as follows:

                The trustee . . . with the court’s approval, may employ or authorize the
                employment of a professional person under section 327 . . . on any
                reasonable terms and conditions of employment, including on a retainer,
                on an hourly basis, or on a contingent fee basis.

 11 U.S.C. § 328(a).




 8438846 v1
Case 21-11750-mdc        Doc 147     Filed 08/26/21 Entered 08/26/21 14:53:42                 Desc Main
                                    Document      Page 3 of 4



          11.   Accordingly, this Court is authorized to grant the relief requested in this

 Application.

                     NO ADVERSE INTEREST, DISINTERESTEDNESS

          12.   Whisman Giordano is a “disinterested person” as defined by section 101(14), and

 used in Section 327(c) of the Bankruptcy Code. As set forth in the Verified Statement of Joseph

 V. Giordano attached hereto as Exhibit “A” (the “Giordano Verification”), Whisman Giordano

 has informed the Debtor that it holds no adverse interest to the Debtor or the estate and has no

 connection to the Debtor’s creditors, the Debtor, or other parties-in-interest related to the Debtor

 that would prevent Whisman Giordano from being appointed as provided herein.

                                              NOTICE

          13.   Notice of this Application has been provided to: (a) United States Trustee for the

 Eastern District of Pennsylvania; (b) counsel for the Buyer; (c) counsel to PNC Bank, N.A.; and

 (d) all parties requesting notice pursuant to Fed. R. Bankr. P. 2002. In light of the nature of the

 relief requested herein, the Debtor submits that no other or further notice is necessary.

                                      NO PRIOR REQUEST

          14.   No prior request for the relief sought in this Application has been made to this or

 any other court.




 8438846 v1
Case 21-11750-mdc         Doc 147    Filed 08/26/21 Entered 08/26/21 14:53:42          Desc Main
                                    Document      Page 4 of 4



         WHEREFORE, the Debtor respectfully requests an order in the form attached: (i)

 authorizing the Debtor’s retention of Whisman Giordano as accountant as of the date of this

 Application; and (ii) granting such other relief as the Court deems appropriate.




 Dated: August 26, 2021                           FLASTER/GREENBERG P.C.

                                             By: /s/ William J. Burnett
                                                 William J. Burnett, Esquire
                                                 1835 Market Street, Suite 1050
                                                 Philadelphia, PA 19103
                                                 Telephone 215-279-9383
                                                 Facsimile 215-279-9394

                                                  Counsel for Debtor




 8438846 v1
